United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.S., Appellant
and
DEPARTMENT OF THE NAVY, MARE
ISLAND NAVAL SHIPYARD, Vallejo, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-2160
Issued: February 20, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 23, 2013 appellant filed a timely appeal from an August 13, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that OWCP’s November 4, 2010 loss of wageearning capacity (LWEC) determination should be modified.
FACTUAL HISTORY
This is appellant’s second appeal to the Board. In an October 25, 2012 order remanding
case, the Board determined that the December 28, 2011 nonmerit decision of OWCP denying
1

5 U.S.C. § 8101 et seq.

appellant’s request for reconsideration was not in posture for review as the underlying issue was
modification of a wage-earning capacity determination. The Board set aside the December 28,
2011 decision and remanded the case to OWCP for further proceedings consistent with its order.2
On June 20, 1990 appellant, then a 42-year-old ship fitter apprentice, sustained injury to
his low back and hip. OWCP accepted the claim for a lumbar strain and herniated nucleus
pulposus at L3-4 and L4-5. It authorized a percutaneous nuclectomy at L4 and L4-5 in
March 1991, a repeat exploration and nuclectomy at L4 on November 22, 1991 and an
intradiscal thermoplasty procedure at L4-5 on June 5, 2001. Appellant had intermittent periods
of disability until he stopped work on November 21, 1991. He was placed on the periodic rolls.
In an October 6, 2008 report, Dr. Joseph W. McCoy, a Board-certified orthopedic
surgeon and second opinion examiner, stated that appellant had residuals of his work injury, but
was not totally disabled. He listed permanent work restrictions of: sitting, walking and standing
two to four hours; reaching and reaching above shoulder up to one hour; operate a motor vehicle
up to three hours; pushing and pulling up to 30 pounds up to one hour; lifting up to 20 pounds up
to two hours; and no climbing. In a January 26, 2009 supplemental report, Dr. McCoy found
appellant capable of performing sedentary duty as defined by the Department of Labor’s
Dictionary of Occupational Titles.
Appellant underwent a vocational rehabilitation program, which included training and job
placement services, with the targeted vocation of classification control clerk or account clerk.
However, his job placement was unsuccessful.
By decision dated November 4, 2010, OWCP found that appellant’s wage-earning
capacity was represented by the position of classification control clerk. Dr. McCoy’s physical
limitations were found to represent appellant’s work restrictions and that the selected job
conformed with the limitations outlined by Dr. McCoy. Appellant’s treating physician, Dr. J.C.
Pickett, a Board-certified orthopedic surgeon, concurred with Dr. McCoy’s opinion that
appellant could perform at sedentary occupations.
By decision dated May 16, 2011, OWCP’s hearing representative affirmed the
November 4, 2010 wage-earning capacity decision. She found that appellant did not submit
reasoned medical evidence to establish that he was unable to perform sedentary work. There was
also no evidence to support appellant’s contention that Dr. McCoy was biased or harbored
resentment towards him.
Appellant requested reconsideration on October 5, 2011. He resubmitted reports from
Dr. Pickett dated August 3, 2010 to May 2, 2011. Dr. Pickett indicated a permanent off work
status and findings of degenerative disc disease and degenerative joint disease of the low back,
with subjective findings of back pain and stiffness. Appellant noted that after Dr. Talcott retired
in 2011, Dr. Pickett treated him. However, Dr. Pickett dropped him as a patient and he had a
difficult time finding a qualified physician to take over his care.

2

Docket No. 12-883 (issued October 25, 2012).

2

By decision dated December 28, 2011, OWCP denied appellant’s reconsideration
request. Pursuant to the Board’s October 25, 2012 order, it proceeded to adjudicate his request
for modification of the wage-earning capacity determination.
In a December 3, 2012 letter, OWCP advised appellant of the criteria necessary for
modifying a wage-earning capacity decision. It noted that he alleged he was not medically able
to work due to his injury and requested that he provide, medical evidence to establish a material
change in the nature and extent of his injury-related condition. Appellant requested an extension.
On January 28, 2013 OWCP granted him an additional 30 days to provide evidence.
On February 7, 2013 appellant submitted a February 4, 2013 letter requesting that lenders
discharge his student loans and medical evidence from Kaiser Permanente.3
In a September 27, 2011 report, Dr. Gordon Sinclair, a podiatrist, stated that appellant
was seen for foot problems. He noted appellant’s belief that his back injury has caused a short
right leg. In a November 8, 2012 report, Dr. Michele Wilson, a Board-certified internist, noted
that appellant was seen for a foot and ear problem. A November 15, 2012 report from Dr. Lance
Van Woy, a podiatrist, noted foot pain and that appellant had diabetes mellitus. The reports also
contain a history of appellant’s immunization record and medical conditions.
Appellant also submitted financial records acknowledging his request to be discharged
from loan obligations because of permanent medical disability.
By decision dated February 13, 2013, OWCP denied modification of the November 4,
2010 wage-earning capacity decision. It found that the evidence did not establish error in the
original wage-earning capacity determination or a material change in appellant’s accepted back
condition.
On March 12, 2013 appellant requested an oral hearing, which was held on
June 19, 2013. He argued that the wage-earning capacity determination was not appropriate
because he expected to be trained for a different position and his training was inadequate.
Appellant argued that his medical condition had changed as he lost an inch in height and had to
wear special shoes with a heel lift on one side to adjust his height. He stated that he has not had
a treating physician since Dr. Talcott retired in 2011. Appellant submitted medical evidence
previously of record.4

3

The letter lists documents from lenders ACS dated June 3 and July 6, 2011 and NelNet dated September 27,
2011 and January 8, 2013 which are not of record.
4

This included a January 6, 2011 magnetic resonance imaging (MRI) scan of the lumbosacral spine; Dr. Pickett’s
reports of August 3 and November 2, 2010, and February 8 and May 2, 2011 placing appellant in permanent full
disability status due to degenerative disc disease and degenerative joint disease of lumbosacral spine; Dr. Sinclair’s
September 27, 2011 report regarding foot and ear problem; Dr. Woy’s November 15, 2012 report regarding
appellant’s foot pain; a Dr. Linda May Choe’s April 1, 2013 report regarding low back pain; and February 9, 2011
and January 8, 2013 discharge application total and permanent disability forms for loan discharge signed off by
Dr. Wilson.

3

By decision dated August 13, 2013, OWCP’s hearing representative affirmed the
February 13, 2013 decision. He found that the evidence submitted did not establish a material
change in the nature or extent of appellant’s accepted back condition.
LEGAL PRECEDENT
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages.5 Compensation payments are based on the wage-earning capacity determination and it
remains undisturbed until properly modified.6
It is well established that either a claimant or OWCP may seek to modify a formal LWEC
determination. Once the wage-earning capacity of an injured employee is determined, a
modification of such determination is not warranted unless there is a material change in the
nature and extent of the injury-related condition, the employee has been retrained or otherwise
vocationally rehabilitated or the original determination was, in fact, erroneous.7 The burden of
proof is on the party attempting to show a modification of the wage-earning capacity
determination.8 There is no time limit for appellant to submit a request for modification of a
wage-earning capacity determination.9
Rationalized medical opinion evidence is medical evidence that is based on a complete
factual and medical background, of reasonable medical certainty and supported by medical
rationalize explaining the opinion.10
ANALYSIS
OWCP accepted that appellant sustained an employment-related lumbar strain and
herniated nucleus polposus at L3-4 and L4-5. It authorized surgery for a percutaneous
nuclectomy at L4 and L4-5 in March 1991, a repeat exploration and nuclectomy at L4 on
November 22, 1991 and an intradiscal thermoplasty procedure at L4-5 on June 5, 2001.
Appellant had intermittent periods of disability until he stopped work on November 21, 1991.
By decision dated November 4, 2010, OWCP determined that he had the wage-earning capacity
5

See 5 U.S.C. § 8115 (determination of wage-earning capacity).

6

Sharon C. Clement, 55 ECAB 552 (2004); Loni J. Cleveland, 52 ECAB 171 (2000).

7

Harley Sims, Jr., 56 ECAB 320 (2006); Sharon C. Clement, id.

8

T.M ., Docket No. 08-975 (issued February 6, 2009); Tamra McCauley, 51 ECAB 375, 377 (2000).

9

W.W., Docket No. 09-1934 (issued February 24, 2010); Gary L. Moreland, 54 ECAB 638 (2003). See also
Daryl Peoples, Docket No. 05-462 (issued July 19, 2005); Emmit Taylor, Docket No. 03-1780 (issued
July 21, 2004). In Peoples and Taylor, the Board determined that the claimant’s request for reconsideration of a
wage-earning capacity determination constituted a request for modification of the decision. The Board set aside
OWCP’s decision denying the claimant’s reconsideration request as untimely and remanded both cases for OWCP
to adjudicate the issue of modification of an LWEC determination.
10

Tamra McCauley, supra note 8.

4

as a classification control clerk, which resulted in a reduction of his monetary compensation
benefits effective November 21, 2010. Appellant requested modification of the November 4,
2010 wage-earning capacity decision, contending that his accepted employment-related medical
condition had materially changed.
Appellant did not submit any evidence to
capacity decision was erroneous or that he had
rehabilitated. Rather he argued a material change
issue is whether the medical evidence establishes a
his injury-related back condition.

show that OWCP’s original wage-earning
otherwise been retrained or vocationally
in his employment-related condition. The
material change in the nature and extent of

Appellant did not provide any reasoned medical evidence addressing why he would be
unable to perform the selected sedentary job as a classification control clerk on which the
original LWEC determination was based. In May 2010, Dr. Pickett advised OWCP that he
believed appellant was capable of sedentary employment. Although he subsequently provided
form reports noting a permanent off-duty status, he did not submit a narrative report supported
by objective findings, to explain his change of opinion. Dr. Pickett did not explain how
appellant’s accepted lumbar condition had materially changed such that he was totally disabled.
Appellant’s requests to lenders for discharge of his student loans have no relevance to the
medical issue in this case. The reports of his physicians to the lenders for discharge of the loans
due to his back condition fail to explain why he was unable to perform the sedentary job on
which the original LWEC determination was based. Dr. Wilson signed off on the discharge
application total and permanent disability forms dated February 7, 2011 to January 8, 2013 in
which appellant described his medical conditions and physical limitations. Dr. Wilson provided
no objective findings based on a contemporary examination to support a worsening of
appellant’s accepted lumbar condition or no opinion as to whether he was unable to perform the
duties of the constructed classification control clerk position on which the original LWEC
determination was based.
The other medical reports discuss conditions other than appellant’s accepted lumbar
condition and are not relevant to the issue on appeal. In a September 27, 2011 report,
Dr. Sinclair noted appellant’s belief that his back injury caused a short right leg. However,
appellant did not submit any medical opinion evidence to support that there was a worsening in
his accepted condition which caused or contributed to the shortening of his right leg.
The diagnostic testing of record is not relevant as it offers no opinion as to whether
appellant is unable to perform the duties of the constructed position or whether there is a
worsening in his accepted condition.
Appellant contends that his medical condition changed as he lost an inch in height and
had to wear shoes with a heel lift on one side to adjust his height. As noted the medical evidence
of record does not support a worsening in his accepted back condition or that he is unable to
perform the selected position on which the original LWEC determination was based.
The Board finds that appellant has not met any of the requirements for modification of
OWCP’s November 4, 2010 wage-earning capacity determination. Appellant did not establish

5

that he was retrained or otherwise vocationally rehabilitated or that the original wage-earning
capacity determination was erroneous. Furthermore, the evidence does not establish a material
change in his employment-related condition.
Appellant may request modification of the LWEC determination, supported by new
evidence or argument, at any time before OWCP.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that the
November 4, 2010 wage-earning capacity determination should be modified.
ORDER
IT IS HEREBY ORDERED THAT the August 13, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 20, 2014
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

